DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 10/14/19
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-35, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 208/0170971 A1) in view of Jones et al. (US 2010/0101413 A1).
Regarding claims 21-26, 28-36, and 44-45, Bergeron et al. discloses a filter ([0002] and Fig.2) assembly and a method of filtering air [0031] comprising: 
A housing [0125] comprising a manifold having an inlet and an outlet;
A particulate/coalescing element (Fig.2:128 and [0050]) disposed in the housing, the particulate/coalescing comprising a hydrophobic filtration media [0050];
A cleanable ozone converter (Fig.2:130 and [0080-0081]; the ozone removal 130 or 1710 are capable of being cleaned) disposed in the housing, the cleanable ozone converter comprising a passageway have a catalytic interface surface (Fig.9 and [0080]); and 
Wherein the filter assembly has a flow path (the air in Fig.2 is flowing from the left direction to the right direction through 128 and 130) through the housing that includes flowing through the particulate/coalescing element (128) and then through the cleanable ozone converter (130) before exiting the housing.

Jones et al. discloses a filter cylindrical filter bowl (Fig.1:14) apparatus ([0011] and Fig.1:10) having an inner flange (unlabeled bottom inner rim of housing 14 as shown in Fig.1) and an outer flange (unlabeled outer rim of housing 14 as shown in Fig.1). Jones et al. further illustrates (unlabeled inward and outward air flow direction arrows as shown in Fig.1) where the outlet (unlabeled openings in housing 14 and the inner openings inside housing 14 as shown in Fig.1) extends to a central location (unlabeled central inner area within housing 14 as shown in Fig.1). Jones et al. teaches that the cylindrical filter bowl is adapted for use with existing HVAC equipment present in home or vehicle, or in a portable air purification unit or processor [0003]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Jones et al. cylindrical filter bowl to Bergeron et al. air filtration system since Jones et al. filter bowl can be used with existing HVAC equipment present in home or vehicle, or in a portable air purification unit or processor.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 208/0170971 A1) in view of Jones et al. (US 2010/0101413 A1) as applied to claim 35, and further in view of Pagano et al. (US 8,273,162 B2).
The combined Bergeron et al. appears silent to disclose the use of a drain plug.
Pagano et al. discloses a vent and odorous gas filtration system (col.1, lines 13-14 and Fig.2) that includes a drain plug (Fig.2:18) in order to monitor the operating life of the filtration media (col.6, lines 56-59). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 208/0170971 A1) in view of Jones et al. (US 2010/0101413 A1) as applied to claim 33, and further in view of Wright et al. (US 2008/0087168 A1).
	The combined Bergeron et al. reference appears not to disclose the use of a V-band as a securing element.
	Wright et al. discloses an air dryer filtration system ([0002] and Fig.8:118) that includes a v-band (Fig.8:186) for securing parts of the pre-filter package with other mounting structures [0064]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Wright et al. v-band to the combined Bergeron et al. filtration system since v-bands are known to secure air filters to various different mounting filter elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.10,442,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 21-22 and 33 of this application and the scopes of claims 1 and 7 of U.S. Patent No.10,442,690 are the same but using similar words.
The scopes of claims 22-32 and 34-43 of this application and the scopes of claims 2-11 of U.S. Patent No.10,442,690 are the same but using similar words.

Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.10,160,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 21-22 and 33 of .
The scopes of claims 22-32 and 34-43 of this application and the scopes of claims 2-12 of U.S. Patent No.10,160,647 are the same but using similar words.
Allowable Subject Matter
Claims 27 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found (Bergeron, Jones, Wright, and Pagano), and upon additional searches, do not teach or fairly suggest the recited structural limitations and steps in claims 27 and 38-43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798